Citation Nr: 1752385	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to April 1985.

This case arises before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2016, the Veteran testified at a video teleconference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of this hearing is associated with the claims file.

This case was remanded in December 2015, June 2016, and June 2017 for further development.  Unfortunately, the development following the June was incomplete and further remand is required under Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2017, this issue was remanded for the RO to determine whether the Veteran's claim for a total disability evaluation based on individual unemployability (TDIU) could be granted following the Board's grant of a 30 percent evaluation for cold injury residuals to the left lower extremity.

A June 2017 rating decision effectuated the Board's order, resulting in a 60 percent combined evaluation for the residuals of cold injury to the left and right feet, with a bilateral factor of 5.1 percent, effective April 29, 2010.  Yet the rating decision does not show that the award of TDIU was reconsidered, per the June 2017 direction.  Accordingly, this issue must again be remanded.  See Stegall, supra.  In doing so, the AOJ is asked to also consider whether a grant of TDIU can be made with consideration of whether the Veteran can obtain substantial and gainful employment, and whether referral is warranted for consideration of TDIU on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is directed.

Undertake any other appropriate development and readjudicate the issue of entitlement to a TDIU including whether referral is warranted on an extraschedular basis.

If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a Supplemental Statement of the Case and an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




